Citation Nr: 0627457	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-39 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the appellant submitted a timely substantive appeal 
to a July 2003 rating decision, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from February 1987 to July 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Pittsburgh, Pennsylvania, regional office (RO) which 
determined that the appellant did not submit a timely 
substantive appeal to a July 2003 rating decision, which 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for pes planus.    

In May 2006, the veteran was afforded a hearing before Jeff 
Martin, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for pes planus; 
the appellant was informed of this decision by correspondence 
dated July 12, 2003.

2.  On May 28, 2004, a Notice of Disagreement was received as 
to the July 2003 decision; on November 5, 2004, a Statement 
of the Case was mailed to the appellant.

3.  On January 31, 2005, and no earlier, a VA Form 9 was 
received; a timely VA Form 9, substantive appeal is not of 
record pertaining to the issue of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for pes planus.


CONCLUSION OF LAW

A timely substantive appeal was not filed as to the issue of 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for pes 
planus.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that in this case, the issue is 
whether the veteran perfected his appeal.  The Board has 
determined that there is no legal entitlement to the claimed 
benefit as a matter of law.  As the Board has denied the 
claim as a matter of law, the VCAA is inapplicable.  See 
e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim. 38 U.S.C. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In an October 1993 rating decision, the RO denied service 
connection for pes planus.  In February 2003, the veteran 
filed to reopen his claim.  In a July 2003 rating decision, 
the RO determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for pes planus.  The appellant was informed of 
this decision by correspondence dated July 12, 2003.  On May 
28, 2004, a Notice of Disagreement was received as to the 
July 2003 decision.  On November 5, 2004, a Statement of the 
Case was mailed to the appellant.  On January 31, 2005, a VA 
Form 9 was received.  

In a letter dated February 11, 2005, the RO advised the 
veteran that a timely substantive appeal as to the July 2003 
RO decision, which determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for pes planus, did not appear to be of 
record.  In May 2005, a timely Notice of Disagreement was 
received as to this issue, and in August 2005, a Statement of 
the Case was issued.  In November 2005, a timely Substantive 
Appeal (VA Form 9), was received.  

Given the foregoing, the only issue before the Board is 
whether it has jurisdiction to consider the issue of whether 
new and material evidence has been presented to reopen a 
claim of entitlement to service connection for pes planus.  
In this regard, the United States Court of Appeals for the 
Federal Circuit has noted that, "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) (citations omitted).  In this case, the issue is 
whether the veteran filed a timely substantive appeal; if he 
did not, the Board does not have jurisdiction.  See 38 
U.S.C.A. § 7105(a) (West 2002).  The Board's authority to 
consider its jurisdiction is contained in 38 U.S.C.A. 
§ 7105(d)(3) (West 2002), which provides that ". . . 
questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals."  See also 
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200; see also 38 C.F.R. § 20.201 (2005) (requirements 
for notices of disagreement).  "Proper completion and filing 
of a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202.  
The Notice of Disagreement and the substantive appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2005).

After a Notice of Disagreement (NOD) is filed, a Statement of 
the Case (SOC) is to be prepared unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
2002).  The SOC is to be forwarded to the appellant at his 
most recent address of record, with a copy provided to the 
representative.  38 C.F.R. § 19.30(a) (2005).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  The NOD and substantive 
appeal must be filed with the agency of original jurisdiction 
which issued the notice of the determination being appealed.  
38 C.F.R. § 20.300 (2005).  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 
20.1103 (2005).  

In the July 2003 rating decision, the RO the RO determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for pes 
planus.  The veteran was notified of this decision by cover 
letter, dated July 12, 2003.  On May 28, 2004, a Notice of 
Disagreement was received as to the July 2003 decision.  By 
cover letter dated November 5, 2004, a SOC was issued.  The 
cover letter notified the veteran inter alia of the 
following: if he desired to appeal he must file an attached 
VA Form 9, what the VA Form 9 should address, that the appeal 
must be filed within 60 days from the date of the letter or 
within the remainder, if any, of the one-year period form the 
date of the letter notifying him of the action that he had 
appealed, and, that if VA did not hear from him within that 
period his case would be closed.  He was also notified that 
if he desired more time to file an appeal, he should request 
more time before the time limit for filing his appeal 
expired, and that a request for a hearing would not extend 
the time period for filing his appeal.  The cover letter 
indicates that a VA Form 9, with Appeal Hearing Options, was 
attached, and that a copy of the SOC was sent to the 
veteran's representative. 

On January 31, 2005, a VA Form 9 was received.  A review of 
the claims file does not show that the RO received any 
correspondence which indicates continued disagreement with 
the RO's July 2003 determination that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for pes planus was received 
at any time between November 5, 2004 and January 5, 2005 (the 
date marking the end of the 60-day period from the mailing of 
the SOC).  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  Given the foregoing, the Board finds that a 
timely substantive appeal as to the issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for pes planus was not 
filed; and that the RO's July 2003 rating action is therefore 
final.  Id.

In reaching this decision, the Board has considered the 
appellant's arguments.  In particular, the appellant argues 
that he had been "procrastinating in a sense" in filing his 
appeal because his claims file had been lost, and that he 
thought that "VA would not go any further if they didn't 
have something rebuilt."  He further testified that he took 
his appeal to a veterans' service organization (which the 
Board notes is not the veteran's current representative) and 
was informed by an employee of that organization that his 
appeal had been sent to a VA office in Columbus.  In this 
regard, the veteran testified that the office to which his 
appeal was sent was not a regional office, but was a VA 
"benefits office" in a Federal building.  It was also 
argued that a remand is warranted to request the VA 
"benefits office" in Columbus, as well as the regional 
office in Cleveland, to search for some evidence that the 
veteran's appeal was received within the applicable time 
period for filing an appeal, to include a search to see if a 
"dummy file" may exist for the veteran's claim.  In 
addition, the veteran argued that a remand is required for a 
search to see if "any paperwork" may exist which would 
reflect an intent to file an appeal.  See transcript of 
appellant's hearing testimony, hearing held in May 2006.  

To the extent that a remand is requested, the veteran has not 
specifically asserted that he ever filed anything, other than 
the VA Form 9 that is currently of record, which could serve 
as a timely appeal.  Even if his testimony is taken as an 
implicit assertion that he did file such a document, he has 
not described or identified the document, nor has he produced 
any evidence of it, such as a photocopy.  The remainder of 
the arguments for a remand essentially assert that there may 
be some otherwise identified documentation that may satisfy 
the requirements for a substantive appeal.  

The Board acknowledges that the original C-file was lost, 
that the current C-file is a reconstruction, and that VA's 
duty to assist is therefore heightened.  See generally Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  However, the Court 
has held that VA's statutory duty to assist is not a license 
for a "fishing expedition."  See Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  In this case, the VA Form 9 in issue is not missing; 
it is of record, and the evidence indicates that it was 
received beyond the appeal period.  Specifically, a date 
stamp on the VA Form 9 indicates that it was received by the 
Veterans Services Division at the Cleveland, Ohio, regional 
office on January 5, 2005, and that it was received by the VA 
regional office that had jurisdiction over the case (i.e., 
the Pittsburg, Pennsylvania, regional office), on January 31, 
2005.  Under the circumstances, a timely appeal was not 
received.  See 38 C.F.R. §§ 20.300, 20.302(b).  

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200; see 
also Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, a 
timely VA Form 9 was not received.  An application for review 
on appeal shall not be entertained unless it is in conformity 
with chapter 71, Title 38, United States Code.  38 U.S.C.A. § 
7108 (West 2002).  There has not been a timely appeal of the 
issue, so any purported appeal is not in conformity with the 
law.  Therefore, the appeal was not perfected, and the Board 
is without jurisdiction to adjudicate this claim.  38 
U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202; YT v. Brown, 9 Vet. App. 195 
(1996).


ORDER

The veteran having failed to perfect an appeal, the claim 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for pes 
planus is dismissed.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


